DETAILED ACTION

Claims 1-27 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for the term “digital codes” for claims 16, 17, 22 and 23.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities: Line 1; change “The method of claim 20and further” in line1 to recite “The method of claim 20 and further”, adding a space between “20” and “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19:
These claims recite the limitation "the current" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. The antecedence for this phrase is in claim 15 not claim 14 in which these claims depend.
Claims 24 and 25:
These claims recite the limitation "the current" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. The antecedence for this phrase is in claim 21 not claim 20 in which these claims depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over HARADA (US-20080082884), hereinafter HARADA, in view of Tedrow et al. (US-6359809) hereinafter Tedrow.
Claim 1:
HARADA teaches an integrated circuit (Figs. 1 and 6, semiconductor device 1), comprising:
clocked circuit operable in response to a clock (the test control circuit 4 generates a clock signal for operating the first BIST circuit 2A, the first memory 3A, the second BIST circuit 2B, and the second memory 3B, and supplies this clock signal to these circuits, ¶ [0029]);
a clock providing circuit (Figs. 1 and 6, test control circuit 4, clock selector circuit 5 and clock distribution network 6), coupled to clock the clocked circuit The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. The clock distribution network 6 distributes the clock signal outputted by the clock selector circuit 5 to the first BIST circuit 2A, the second BIST circuit 2B, the first memory 3A, and the second memory 3B. At this time, the clock distribution network 6 adjusts the phase of the clock signal reaching each circuit to be approximately the same, ¶ [0031]. [T]he burn-in mode is a mode in which the semiconductor device 1 operates based on the clock signal generated by the oscillator 10. At this time, the clock selector circuit 5 outputs the clock signal generated by the oscillator 10, and the data selector circuit 7 selects and outputs the output signal of the BIST circuit controller 13. In contrast to this, the normal operation mode is a mode in which, for example, the semiconductor device 1 operates based on the external clock signal inputted from the external terminal 8c, ¶ [0033]); 
a test circuit (Figs. 1 and 6, first BIST circuit 2A and second BIST circuit 2B) coupled to the clock providing circuit and the clocked circuit (Figs. 1 and 6, the first memory 3A, the second BIST circuit 2B, and the second memory 3B); and 
a pad (Figs. 1 and 6, terminal 9) configured to receive an external signal (the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9, ¶ [0031]), 
HARADA does not explicitly teach that the external clock on external terminal 8c or the clock provide by oscillator 10 is a selectable frequency or that the selectable frequency is selected in response to the external signal. However, HARADA does teach [t]he clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. (¶ [0031]).  Tedrow teaches in an analogous a low frequency oscillator (LFO) (Fig. 2, LFO 220; Fig. 3, LFO 300) comprising a bias circuit and a multiple stage biased ring oscillator is described for generating multiple low frequency clock signals. (emphasis added).  The 11-bit counter 306 provides 11 different outputs wherein each output has a different frequency. The low frequency clock signals 232-236 may each have a different frequency. In Fig. 3, Tedrow teaches the use an enable signal 320. (Figs. 2 and 3 and discussion therein).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify HARADA oscillator 10 with Tedrow’s low frequency oscillator (LFO) shown in Figs. 2 and 3. The artisan would be motivated to do so because it would enable HARADA to select different frequencies, in response to the enable signal from external terminal 9, for a more robust burn-in test of the clocked circuits.  
Claim 2:
HARADA in view of Tedrow teaches the clock providing circuit includes a digital controlled oscillator (Figs. 1 and 6, test control circuit 4 comprises an oscillator 10).  
Claim 3:
 HARADA in view of Tedrow teaches the external signal includes a current to power the clock providing circuit across a range of frequencies from which the selectable frequency is selected (The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9, ¶ [0031]).  


Claim 4:
HARADA in view of Tedrow does not explicitly teach the test circuit (Figs. 1 and 6, first BIST circuit 2A and second BIST circuit 2B) includes a state machine. However, HARADA in view of Tedrow does teach the first BIST circuit 2A and second BIST circuit 2B does sequence through a plurality of states for testing the clocked circuit at different selectable frequencies. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to that HARADA’s first BIST circuit 2A and second BIST circuit 2B includes a state machine. The artisan would be motivated to do so because using state machine in a BIST circuit is well known in the art (see Jin et al., US-20190178938) and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 5:
HARADA in view of Tedrow teaches the state machine is coupled to operate at a clock frequency lower than a minimum frequency in the different selectable frequencies (Tedrow teaches a low frequency oscillator (LFO) (Fig. 2, LFO 220; Fig. 3, LFO 300) comprising a bias circuit and a multiple stage biased ring oscillator is described for generating multiple low frequency clock signals. (emphasis added).  The 11-bit counter 306 provides 11 different outputs wherein each output has a different frequency. The low frequency clock signals 232-236 may each have a different frequency, Figs. 2 and 3 and discussion therein).  


Claim 6:
HARADA in view of Tedrow teaches the state machine is coupled to receive a clock frequency signal external from the integrated circuit (The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9, ¶ [0031]).  
Claim 7:
HARADA in view of Tedrow teaches the clock providing circuit (Figs. 1 and 6, test control circuit 4, clock selector circuit 5 and clock distribution network 6) is a first clock providing circuit; 
HARADA in view of Tedrow does not explicitly teach the integrated circuit further includes a second clock providing circuit coupled to provide a clock signal, slower than the selectable frequency, to the state machine. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to duplicate HARADA’s clock selector circuit 5 and clock distribution network 6 to include a second clock providing circuit as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977). Also, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), there was a duplicating for multiple effect. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.


Claim 8:
HARADA in view of Tedrow teaches the test circuit includes a storage circuit configured to store an indicator of a highest frequency in the different selectable frequencies for which the testing provided a passed test (Fig. 6, A non-volatile memory 30 stores a result of the memory test executed by the BIST circuit, ¶ [0059]).  
Claim 9:
HARADA in view of Tedrow teaches the clocked circuit includes a memory (Figs. 1 and 6, the first memory 3A, the second BIST circuit 2B, and the second memory 3B).  
Claim 10:
HARADA in view of Tedrow teaches the memory (Figs. 1 and 6, the first memory 3A, the second BIST circuit 2B, and the second memory 3B) is selected from a group consisting of RAM and ROM (Tedrow, flash memory circuit 200).  
Claim 11:
 HARADA in view of Tedrow teaches the clocked circuit includes a logic circuit (Fig. 12, F/F 105 and 106).  
Claim 12:
HARADA teaches a testable integrated circuit system (Figs. 1 and 6, semiconductor device 1), comprising: 
an integrated circuit (Figs. 1 and 6, semiconductor device 1), the integrated circuit including: 
a clocked circuit operable in response to a clock (the test control circuit 4 generates a clock signal for operating the first BIST circuit 2A, the first memory 3A, the second BIST circuit 2B, and the second memory 3B, and supplies this clock signal to these circuits, ¶ [0029]); 
a clock providing circuit (Figs. 1 and 6, test control circuit 4, clock selector circuit 5 and clock distribution network 6), coupled to clock the clocked circuit The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. The clock distribution network 6 distributes the clock signal outputted by the clock selector circuit 5 to the first BIST circuit 2A, the second BIST circuit 2B, the first memory 3A, and the second memory 3B. At this time, the clock distribution network 6 adjusts the phase of the clock signal reaching each circuit to be approximately the same, ¶ [0031]. [T]he burn-in mode is a mode in which the semiconductor device 1 operates based on the clock signal generated by the oscillator 10. At this time, the clock selector circuit 5 outputs the clock signal generated by the oscillator 10, and the data selector circuit 7 selects and outputs the output signal of the BIST circuit controller 13. In contrast to this, the normal operation mode is a mode in which, for example, the semiconductor device 1 operates based on the external clock signal inputted from the external terminal 8c, ¶ [0033]);
a test circuit (Figs. 1 and 6, first BIST circuit 2A and second BIST circuit 2B) coupled to the clock providing circuit (Figs. 1 and 6, test control circuit 4, clock selector circuit 5 and clock distribution network 6) and the clocked circuit ((Figs. 1 and 6, the first BIST circuit 2A, the first memory 3A, the second BIST circuit 2B, and the second memory 3B); and 
a pad (Figs. 1 and 6, terminal 9) configured to receive an external signal (the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9, ¶ [0031]),

external test equipment coupled to the integrated circuit (At step S1, for example, by using a device such as a tester, an inspection is conducted as to whether the semiconductor device 1 operates without malfunction, ¶ [0040]).
HARADA does not explicitly teach that the external clock on external terminal 8c or the clock provide by oscillator 10 is a selectable frequency or that the selectable frequency is selected in response to the external signal. However, HARADA does teach [t]he clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. (¶ [0031]).  Tedrow teaches in an analogous a low frequency oscillator (LFO) (Fig. 2, LFO 220; Fig. 3, LFO 300) comprising a bias circuit and a multiple stage biased ring oscillator is described for generating multiple low frequency clock signals. (emphasis added).  The 11-bit counter 306 provides 11 different outputs wherein each output has a different frequency. The low frequency clock signals 232-236 may each have a different frequency. In Fig. 3, Tedrow teaches the use an enable signal 320. (Figs. 2 and 3 and discussion therein).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify HARADA oscillator 10 with Tedrow’s low frequency oscillator (LFO) shown in Figs. 2 and 3. The artisan would be motivated to do so because it would enable HARADA to select different frequencies, in response to the enable signal from external terminal 9, for a more robust burn-in test of the clocked circuits.  
Claim 13:
HARADA in view of Tedrow teaches the external test equipment couples the external signal to the integrated circuit (At step S1, for example, by using a device such as a tester, an inspection is conducted as to whether the semiconductor device 1 operates without malfunction, ¶ [0040]).  
Claim 14:
HARADA teaches a method of testing an integrated circuit (Figs. 1 and 6, semiconductor device 1), the method comprising: 
receiving an external signal to the integrated circuit (The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9, ¶ [0031]); 
on the integrated circuit and responsive to the external signal, generating a plurality of The clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. The clock distribution network 6 distributes the clock signal outputted by the clock selector circuit 5 to the first BIST circuit 2A, the second BIST circuit 2B, the first memory 3A, and the second memory 3B. At this time, the clock distribution network 6 adjusts the phase of the clock signal reaching each circuit to be approximately the same, ¶ [0031]. [T]he burn-in mode is a mode in which the semiconductor device 1 operates based on the clock signal generated by the oscillator 10. At this time, the clock selector circuit 5 outputs the clock signal generated by the oscillator 10, and the data selector circuit 7 selects and outputs the output signal of the BIST circuit controller 13. In contrast to this, the normal operation mode is a mode in which, for example, the semiconductor device 1 operates based on the external clock signal inputted from the external terminal 8c, ¶ [0033]); 
coupling each of the the test control circuit 4 generates a clock signal for operating the first BIST circuit 2A, the first memory 3A, the second BIST circuit 2B, and the second memory 3B, and supplies this clock signal to these circuits, ¶ [0029]); and 
storing on the integrated circuit a pass/fail indicator representing a test of the clocked circuit at a corresponding one of the different frequency clock signals (At step S1, for example, by using a device such as a tester, an inspection is conducted as to whether the semiconductor device 1 operates without malfunction, ¶ [0040]. A non-volatile memory 30 stores a result of the memory test executed by the BIST circuit, ¶ [0059]). 
 HARADA does not explicitly teach that the external clock on external terminal 8c or the clock provide by oscillator 10 has different frequencies. However, HARADA does teach [t]he clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. (¶ [0031]).  Tedrow teaches in an analogous a low frequency oscillator (LFO) (Fig. 2, LFO 220; Fig. 3, LFO 300) comprising a bias circuit and a multiple stage biased ring oscillator is described for generating multiple low frequency clock signals. (emphasis added).  The 11-bit counter 306 provides 11 different outputs wherein each output has a different frequency. The low frequency clock signals 232-236 may each have a different frequency. In Fig. 3, Tedrow teaches the use an enable signal 320. (Figs. 2 and 3 and discussion therein).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify HARADA oscillator 10 with Tedrow’s low frequency oscillator (LFO) shown in Figs. 2 and 3. The artisan would be motivated to do so because it would enable HARADA to select different frequencies, in response to the enable signal from external terminal 9, for a more robust burn-in test of the clocked circuits.
Claims 15 and 21:
HARADA in view of Tedrow teaches the receiving step includes receiving a current as the external signal ([t]he clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. (¶ [0031]). Here, HARADA’s voltage level going through resistor R1 inherently has current.
Claims 16 and 22:
HARADA in view of Tedrow teaches the generating step further includes generating the plurality of different frequency clock signals further in response to a respective plurality of digital codes in that the clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. The clock distribution network 6 distributes the clock signal outputted by the clock selector circuit 5 to the first BIST circuit 2A, the second BIST circuit 2B, the first memory 3A, and the second memory 3B. At this time, the clock distribution network 6 adjusts the phase of the clock signal reaching each circuit to be approximately the same, ¶ [0031]. [T]he burn-in mode is a mode in which the semiconductor device 1 operates based on the clock signal generated by the oscillator 10. At this time, the clock selector circuit 5 outputs the clock signal generated by the oscillator 10, and the data selector circuit 7 selects and outputs the output signal of the BIST circuit controller 13. In contrast to this, the normal operation mode is a mode in which, for example, the semiconductor device 1 operates based on the external clock signal inputted from the external terminal 8c, ¶ [0033]). It is the Examiner’s opinion that all these signals between the various circuits are digital signals and, therefore, reads on the claimed “digital codes”.


Claims 17 and 23:
HARADA in view of Tedrow teaches including a step of generating the respective plurality of digital codes on the integrated circuit in that all the digital signals are generated on HARADA’s semiconductor circuit 1. (See Figs. 1 and 6).
Claims 18 and 24:
HARADA in view of Tedrow teaches providing the current as the external signal ([t]he clock selector circuit 5 selects and outputs either of the external clock signal inputted through an external terminal 8c and the clock signal generated by the test control circuit 4 based on the voltage level of an external terminal 9. (¶ [0031]). Here, HARADA’s voltage level going through resistor R1 inherently has current.  
Claims 19 and 25:
HARADA in view of Tedrow teaches operating automated test equipment to provide the current as the external signal (At step S1, for example, by using a device such as a tester, an inspection is conducted as to whether the semiconductor device 1 operates without malfunction, ¶ [0040]).  
Claim 20:
HARADA in view of Tedrow teaches for each integrated circuit in the plurality of integrated circuits: receiving an external signal to the integrated circuit; on the integrated circuit and responsive to the external signal, generating a plurality of different frequency clock signals; coupling each of the different frequency clock signals to a clocked circuit on the integrated circuit; and storing on the integrated circuit a pass/fail indicator representing a test of the clocked circuit at a corresponding one of the different frequency clock signals as per the rejection of claim 14.
 HARADA in view of Tedrow does not explicitly teach “obtaining a semiconductor wafer and forming features in the semiconductor wafer for each of a plurality of integrated circuits”. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention that these steps would have taken place for HARADA’s semiconductor device 1. The artisan would be motivated to do so because obtaining a semiconductor wafer and forming these features in the semiconductor wafer are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 26: 
HARADA in view of Tedrow does not explicitly teach cutting each integrated circuit in the plurality of integrated circuits from the semiconductor wafer; and binning selected integrated circuits from the plurality of integrated circuits into a same group in response to a respective pass/fail indicator for each integrated circuit in the selected integrated circuits. However, HARADA does teach the concept of binning semiconductor devices in Fig. 3; First, when the burn-in test starts, a fair-quality judgment (Pass/fail test) on the semiconductor device 1 is performed (step S1). At step S1, for example, by using a device such as a tester, an inspection is conducted as to whether the semiconductor device 1 operates without malfunction. When a defect is found in the semiconductor device 1, that semiconductor device 1 is destroyed (or rejected), and when no defect is found, the process advances to step S2. (¶ [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention that these steps would have taken place for HARADA’s semiconductor device 1. The artisan would be motivated to do so because cutting each integrated circuit from the semiconductor wafer and binning the integrated circuits based on a test result are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 27:
HARADA in view of Tedrow does not explicitly teach packaging each integrated circuit in the plurality of integrated circuits. However, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention that packaging would be performed for HARADA’s semiconductor device 1. The artisan would be motivated to do so because packaging integrated circuits is well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwazaki (US-6073244) teaches A clock control type information processing apparatus of the invention selects clock frequency according to load state, which reduces electric power consumption without substantially reducing the effective performance of the program. The clock control type information processing apparatus including a central processing unit for executing programs and a plurality of peripheral processing units connected to the central processing unit using a bus, includes a clock generating unit for generating clock signals having a plurality of frequencies and selectively supplying any one of the clock signals to the central processing unit and the peripheral processing units, a bus access monitoring unit for monitoring load state of the bus which connects the central processing unit with the peripheral processing units; and a clock selection control unit for generating control signals to control the clock frequencies generated by the clock generating unit according to the load state of the bus. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/23/2022